EXHIBIT F FORM OF INVITATION FOR MONEY MARKET QUOTES Date:, To: Lenders party to the Agreement (as defined below) Ladies and Gentlemen: Reference is made to that certain 364 Day Credit Agreement, dated as of March 3, 2010 (as amended, restated, extended, supplemented or otherwise modified in writing from time to time, the “Agreement;” the terms defined therein being used herein as therein defined), among Toyota Motor Credit Corporation, a California corporation, Toyota Motor Finance (Netherlands) B.V., a corporation organized under the laws of the Netherlands, Toyota Financial Services (UK) PLC, a corporation organized under the laws of England, Toyota Leasing GmbH, a corporation organized under the laws of Germany, Toyota Credit de Puerto Rico Corp., a corporation organized under the laws of Puerto Rico, Toyota Credit Canada Inc., a corporation organized under the laws of Canada, Toyota Kreditbank GmbH, a corporation organized under the laws of Germany, the Lenders from time to time party thereto, BNP Paribas, as Administrative Agent, Swing Line Agent and Swing Line Lender, BNP Paribas Securities Corp., Citigroup Global Markets Inc., Banc of America Securities LLC and The Bank of Tokyo-Mitsubishi UFJ, Ltd., as Joint Lead Arrangers and Joint Book Managers, Citibank, N.A. and Bank of America, N.A. as Swing Line Lenders and Citibank, N.A., Bank of America, N.A. and The Bank of Tokyo-Mitsubishi UFJ, Ltd. as Syndication Agents. On behalf of [Toyota Motor Credit Corporation] [Toyota Motor Finance (Netherlands) B.V.] [Toyota Financial Services (UK) PLC] [Toyota Leasing GmbH] [Toyota Credit de Puerto Rico Corp.] [Toyota Kreditbank GmbH], you are invited to submit Money Market Quotes for (select one): Money Market Absolute Rate for Money Market Margin for Money Market Absolute Rate Loans Money Market LIBOR Loans 1.On (a Business Day). 2.In the amount of US$. 3.For an Interest Period of. Please respond to this invitation by no later than [1 :00 p.m.] [9:00 a.m.] on [date]. BNP PARIBAS, as Administrative Agent By: Authorized Officer F-1 Form of Invitation for Money Market Quotes F-2 Form of Invitation for Money Market Quotes
